Name: Commission Regulation (EC) No 1467/2001 of 17 July 2001 providing for the rejection of applications for export licences in relation to cereal products
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1467Commission Regulation (EC) No 1467/2001 of 17 July 2001 providing for the rejection of applications for export licences in relation to cereal products Official Journal L 194 , 18/07/2001 P. 0023 - 0023Commission Regulation (EC) No 1467/2001of 17 July 2001providing for the rejection of applications for export licences in relation to cereal productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(3), as last amended by Regulation (EC) No 409/2001(4), and in particular Article 7(3) thereof,Whereas:The quantity covered by applications for advance fixing of refunds for common wheat could give rise to speculation. It has therefore been decided to reject all applications for export licences for this product made on 13, 16 and 17 July 2001,HAS ADOPTED THIS REGULATION:Article 1In accordance with Article 7(3) of Regulation (EC) No 1162/95, applications for export licences with advance fixing of refunds for the product falling within CN code 1001 90 99 made on 13, 16 and 17 July 2001 shall be rejected.Article 2This Regulation shall enter into force on 18 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 117, 24.5.1995, p. 2.(4) OJ L 60, 1.3.2001, p. 27.